Citation Nr: 0822046	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to the benefit 
currently sought on appeal.

The veteran requested a personal hearing before the Board in 
October 2006.  In September 2007, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.


FINDING OF FACT

Tinnitus is not attributable to the veteran's military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January and March 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, in the January notice, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The March 2006 
notice informed the veteran of the process by which initial 
disability ratings and effective dates are established.  
Together, the notices fully comply with the applicable 
regulations and case law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated and a 
medical opinion has been sought in conjunction with his 
claim.  

The veteran's service treatment records were involved in the 
1973 fire at the National Personnel Records Center and are no 
longer available.  Under such circumstances, VA has a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
treatment records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In that regard, efforts were not undertaken to 
recreate the service treatment records.  However, the veteran 
does not contend that he received treatment or otherwise 
reported tinnitus during service.  He merely contends that he 
experienced the condition at that time.  As the veteran is 
competent to testify as to his in-service symptoms, further 
efforts to obtain service treatment records would be of no 
assistance in this claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Service Connection

The veteran seeks service connection for tinnitus, which he 
contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The veteran received a VA audiological examination in 
conjunction with this claim in May 2006.  He reported ringing 
tinnitus.  Although the VA exam results do not specifically 
list a diagnosis of tinnitus, the examiner discusses the 
condition with the veteran and the veteran receives 
subsequent outpatient treatment for the condition.  
Accordingly, a current diagnosis for tinnitus is established.

The existence of an in-service injury resulting in tinnitus 
must then be evaluated.  As previously noted, service 
treatment records are fire-related and unavailable for 
review.  The onset of tinnitus must be established by other 
sources.  Upon filing his claim for benefits, the veteran 
indicated that his tinnitus began during service in the 
1950s.  See VA Form 21-526, December 2005.  However, in two 
personal statements given contemporaneously with filing of 
the claim, the veteran indicated the presence of tinnitus for 
only a matter of months.  See Veteran's correspondence, 
December 2005.  Outpatient clinical records do not clarify 
the date of onset.  Instead, they reflect that one month 
after filing his claim for service connection, the veteran 
sought an audiology appointment to evaluate tinnitus, 
explaining that he had suffered from symptoms for many years.  

In May 2006, the veteran reported to VA's audiological 
examiner that his tinnitus had begun about three years prior, 
or around May 2003.  In an effort to clarify the date of 
onset, the clinician showed the veteran his claims form and a 
tinnitus questionnaire signed in February 2006 that stated 
tinnitus had been present and bothersome constantly since 
military service.  The veteran stated that his service 
officer had completed this questionnaire on his behalf and 
that he had merely signed it.  See VA exam, May 2006.  

The VA examiner stated that he could not opine on the issue 
of etiology of tinnitus without resorting to "mere 
speculation," noting that the most likely etiology of the 
veteran's tinnitus was unknown.  He particularly referenced 
the inconsistencies in the veteran's history regarding onset 
of the disorder.  The examiner's opinion as to the unknown 
etiology of the veteran's tinnitus is credible because he 
provided a basis for his opinion, reviewed the claims file, 
and personally examined the veteran.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998);  Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000).  The Board finds this opinion to be 
reasonable based upon the conflicting nature of the veteran's 
statements.  Furthermore, the absence of complaint for 
tinnitus before January 2006, 45 years after the veteran's 
separation from service, despite regular outpatient treatment 
for other maladies during that time, is evidence against the 
claim.  See Maxon v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  

The Board has considered the veteran's assertion in May 2006 
that his tinnitus was caused by jet engine noise in service.  
The Board finds, however, that such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, while the 
veteran is competent to testify as to experiencing tinnitus 
in service, the evidence does not reflect that he possesses 
medical knowledge which would render his opinion as to its 
etiology (the claimed jet engine exposure) competent.  
Therefore, his assertions are not probative of the issue of 
nexus.  



In sum, the medical evidence does not demonstrate a causal 
relationship between the veteran's military service and his 
tinnitus.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


